DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 45-47, 53-57, 59-61, 63-70, and 72-81 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 1, 5-6, 9-10, 12-14, and 16-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given on August 25, 2022 after an interview with Elizabeth Barnhard on August 23, 2022. 
The application has been amended as follows: 

Claims 20, 52, and 71 are canceled.

Claim 1:
A method for maintaining cell viability, the method comprising the step of: 
mixing a cell suspension comprising one or more mammalian cells in a cryopreservation composition comprising glycerol which has been thawed from a cryopreserved state with a cell stabilizing medium to form a mixture, 
wherein the cell stabilizing medium is a thermoreversible hydrogel in a liquid state when mixed with the cell suspension that has been thawed and comprises about 0.8 wt% to about 15.7 wt% of gelatin based on the total weight of the mixture; and 
wherein the volume ratio of the cell stabilizing medium to the cell suspension ranges from about 3.0 to about 12.5.

Claim 45:
A composition comprising
a cell suspension comprising one or more mammalian cells in a cryopreservation composition comprising glycerol which has been thawed from a cryopreserved state; and 
a cell stabilizing medium wherein the cell stabilizing medium is a thermoreversible hydrogel in a liquid state when combined with the cell suspension that has been thawed; 
wherein the composition comprises about 0.8 wt% to about 15.7 wt% of gelatin based on the total weight of the composition; and 
wherein the volume ratio of the cell stabilizing medium to the cell suspension ranges from about 3.0 to about 12.5.

Claim 65:
	A composition comprising 
a cell suspension comprising one or more mammalian cells in a cryopreservation composition comprising glycerol which has been thawed from a cryopreserved state; and 
a cell stabilizing medium; 
wherein the cell stabilizing medium is a thermoreversible hydrogel in a liquid state when combined with the cell suspension that has been thawed and comprises about 0.8 wt% to about 15.7 wt% of gelatin based on the total weight of the cell stabilizing medium; and 
wherein the volume ratio of the cell stabilizing medium to the cell suspension ranges from about 3.0 to about 12.5.

Claims 1, 5-6, 9-10, 12-14, 16-26, 45-47, 53-57, 59-61, 63-70, and 72-81 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The closest art is Ostermeier in view of Ohyabu et al. and Lai et al. as set forth in the previous Office Action filed 03/28/2022.
The combination of these references do not provide for the unexpected results obtained in the invention as evidenced by the Declaration filed 08/04/2021 and the experiments provided in the instant specification wherein a liquid gelatin thermoreversible hydrogel with a concentration within the 0.8 wt% to 15.7 wt% range is added to a thawed cryopreserved mammalian cell suspension comprising glycerol and maintains the cell viability as a cell stabilizing medium.
Upon further consideration and search, no prior art was found utilizing the specified wt% or ratio of liquid gelatin for the maintenance of cell viability. In order to place the claims in condition for allowance, amendments were made in order to make the claims in commensurate with the scope of the invention so as to obviate any potential scope of enablement rejections, namely, the cell type was limited to mammalian cells. These amendments reflect the cells utilized in the experiments provided in the instant specification as well as declaration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           
	
/TAEYOON KIM/Primary Examiner, Art Unit 1632